

AMENDMENT NO. 1




This Amendment Number 1 to Research and Development Agreement (this “Amendment
No. 1”) is made and entered into effective as of this 14th day of August, 2006
by and among NuWay Medical, Inc., BioLargo Life Technologies, Inc, IOWC
Technologies, Inc. and Kenneth Reay Code. Capitalized terms used herein without
definitions shall have the same meanings as defined in the Research and
Development Agreement by and among the parties hereto dated August 11, 2006 (the
“R&D Agreement”)
 
1. The Parties agree that NuWay and BLTI will cooperate with IOWC in setting the
timetable for the creation or establishment of facilities appropriate for IOWC
and Code to conduct the Work, as defined in the R&D Agreement and,
notwithstanding the provisions of Section 2(a) of the R&D Agreement, no fees
shall be payable to IOWC pursuant to that Section until such time as facilities
are established to mutual satisfaction of the Parties.
 
2. Except as modified by this Amendment No. 1, the R&D Agreement is, and
remains, in full force and effect in accordance with its terms.
 
In Witness Whereof, the Parties have executed this Amendment No. 1 effective
this 14th day of August, 2006.
 
 

IOWC TECHNOLOGIES, INC.          
   
   
 
By:  /s/ Kenneth R. Code                       
         President
         
/s/ Kenneth R. Code                             
KENNETH REAY CODE
      NUWAY MEDICAL, INC. BIOLARGO LIFE   TECHNOLOGIES, INC.        
By: /s/ Dennis Calvert                             
By: /s/ Dennis Calvert                         
     President
    President
   

 

--------------------------------------------------------------------------------






 